Citation Nr: 0104243	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1958, and from December 1963 to December 1969, with 
additional service in the National Guard from January 1979 to 
January 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran's 
current heart disability, was incurred during his military 
service, or is related to his military service or any 
findings in his service medical records.


CONCLUSION OF LAW

A heart disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that his current heart 
disability, diagnosed as cardiomyopathy, is related to heart 
murmurs noted in his service medical records.  In 
correspondence received in January 1998, the veteran's 
representative pointed out the veteran had experienced atrial 
fibrillation between 1972 and 1983, which was significant 
since he was in the National Guard until 1980.  Accordingly, 
a favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by such military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and atherosclerotic cardiovascular disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The veteran has been 
provided a statement of the case and supplemental statements 
of the case informing him of the medical evidence necessary 
for service connection for a heart disease.  In addition, VA 
medical records and a VA opinion regarding the etiology of 
his current heart disability have been obtained.  Private 
medical records have been obtained from a variety of sources, 
including the Social Security Administration (SSA).  Because 
the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran's service medical records indicate that a 
December 1963 reenlistment examination found a functional 
grade II systolic murmur.  The impressions included 
functional heart murmur when the veteran was seen in January 
1966 for a disability not at issue.  At that time, it was 
noted that the murmur decreased with neck compression, and 
disappeared with recumbency.  A grade II/VI ejection murmur 
was also noted when the veteran was seen in October 1966 for 
a disability not at issue.  At that time, his recorded blood 
pressure was 138/90.  On examination in October 1969, it was 
noted that there was a harsh systolic murmur at the apical 
region, without history of rheumatic heart disease.  The 
recorded sitting blood pressure was 152/96.  The diagnoses 
included hypertension, rule out secondary causes.   In a 
report of medical history completed at that time, the veteran 
indicated that he had, or had had, palpitation or pounding of 
the heart, and high or low blood pressures.  

Private medical records from St. Joseph's Hospital/Marshfield 
Clinic and the Iron County Medical Center document treatment 
from 1988 to 1996.  During that time, the veteran was 
provided various assessments, including history of 
intermittent atrial fibrillations and premature ventricular 
contractions, chronic dyspnea on exertion, chest pain, 
cardiomyopathy, supraventricular tachycardia, history of 
sustained ventricular tachycardia, and probable non-sustained 
ventricular tachycardia.  These records also indicate that 
the veteran was provided various prescriptions for cardiac 
medications.  

These records also document that in July 1990 the veteran was 
diagnosed with episodes of near syncope with documented fast 
ventricular tachycardia.  Treatment notes refer to a cardiac 
catheterization conducted in October 1988 that showed normal 
cardiac anatomy with no coronary artery disease seen.  It was 
noted that a current cardiac catheterization and left 
ventriculogram resulted in a finding of no clinically 
significant coronary artery disease and normal systolic 
function.  

In July 1995, the veteran was provided an examination that 
included an electrocardiogram and an echocardiogram.  The 
echocardiogram showed generalized left ventricular 
hypokinesis with moderately reduced left ventricular systolic 
function, that showed a decrease in overall left ventricle 
function compared to prior study.  The final resulting 
examination impressions were atrial and ventricular 
arrhythmias, mainly symptomatic due to atrial fibrillation 
and runs of atrial tachycardia; and evidence of 
cardiomyopathy based on echocardiogram and subsequent 
development of fixed left bundle branch block.  

Private medical records dated from 1984 to 1986 indicate that 
the veteran complained of various chest pains, shortness of 
breath, pressure after exercise and palpitations.  In July 
1984 and September 1985, a soft 1/6 systolic murmur of the 
left sternal border without radiation was noted.  Diagnoses 
included atrial fibrillations and chest pain.  

A private outpatient medical report dated in March 1996 
indicates that the veteran had complaints of dyspnea on 
exertion.  Results of physical examination were provided.  
The pertinent impression was exertional dyspnea, probably 
related to cardiomyopathy.  

An October 1996 disability determination from the SSA 
provides that the veteran was found disabled, beginning in 
September 1995.  The primary diagnosis was cardiomyopathy, 
with a secondary diagnosis of degenerative disc disease of 
the spine.  

VA treatment records indicate that the veteran was seen on an 
outpatient basis at various times from 1996 to 1998 for 
various complaints, including right side chest pains that 
were not thought to be cardiac in origin.  These records 
indicate that no murmurs were noted.  In January 1998, the 
veteran was admitted to a VA medical center (VAMC) for one 
day after he developed a sharp lower chest pain which lasted 
only a few seconds, but recurred and was more persistent.  
The final discharge diagnosis was chest and neck pain, 
possible musculoskeletal versus GI in origin.  Other 
diagnoses included cardiomyopathy, with history of sustained 
ventricular tachycardia, mitral regurgitation, possible 
history of atrial fibrillation, history of congestive heart 
failure and recent normal radionuclide stress test.  His 
blood pressure was 164/90 in July 1998.

During a February 1998 VA personal hearing at the RO, the 
veteran testified that he had never had any heart problems 
before his active duty, but that they began in service.  He 
said that his problems might be due to running too many hills 
while wearing gas masks with gas coming at him.  He said that 
in 1963 a military doctor told him that he had a functional 
murmur but allowed him to reenlist.  He said that he tried to 
reenlist in March 1970, within one year of his 1969 
discharge, but was not accepted and was told that it was due 
to a heart problem.  The veteran said that after his marriage 
in 1972 he began to see his wife's doctor with complaints of 
skipped beats, palpitations and arrhythmias.  He said that he 
saw this doctor, Florian Santini, until 1983.  He said that 
Dr. Santini was still alive but was elderly and did not 
remember the veteran and it appeared that corresponding 
records were not available.  He said that in 1983 or 1984 he 
began to see another private physician who diagnosed him with 
heart disease.  After a consultation with a cardiologist, the 
veteran was put on medication but he was unable to tolerate 
it.  In 1983, he was hospitalized at the VAMC in Iron 
Mountain, where VA doctors put him on a different medication.  
The veteran noted that he had episodes of ventricular 
tachycardia in 1986, after which he was hospitalized in 
Grandview Hospital, and again in 1990, after which he was 
seen at the Marshville clinic.  The veteran related that he 
received Social Security disability benefits due to heart and 
back problems.  

In October 1998, a VA medical examiner was requested to 
review the veteran's records and address whether the 
veteran's currently diagnosed heart condition was related to 
findings in the veteran's service medical records.  In an 
October 1998 report, a VA medical examiner indicated that he 
had reviewed the veteran's medical records.  The examiner 
explained that heart murmurs were the result of turbulent 
blood flow across a valve of the heart.  He noted functional 
murmurs were due to excessive blood flow across a normal 
valve and were not associated with structural heart disease.  
It was stated they were often transient and might disappear.  
The examiner noted that the second type of murmur was noted 
to be an organic murmur that was due to normal blood flow 
across an abnormal valve and that such might result in the 
development of heart disease at a later date.  It was stated 
that an organic murmur due to an abnormal valve was 
progressive and did not disappear.  

The examiner reviewed the veteran's medical records.  He 
noted that diagnoses of cardiomyopathy had been made; that 
cardiac catheterizations in 1988 and 1990 had revealed normal 
coronary arteries and normal left ventricular function; and 
that a July 1995 echocardiogram had revealed normal cardiac 
dimensions, normal aortic and mitral valves and generalized 
hypokinesis indicating decreased ventricular function 
compared with 1990.  In light of these results, the VA 
examiner provided the opinion that the veteran's in-service 
murmurs were functional.  He pointed out that the post-
service test results indicated that the veteran's murmurs 
were no longer present.  Therefore, he concluded that it was 
not likely that the murmurs noted in 1963 and 1969 were 
related to his current heart disease (cardiomyopathy).  

The Board recognizes that the October 1998 VA's examiner's 
finding that the post-service test results indicated that the 
veteran's murmurs were no longer present is contrary to the 
aforementioned clinical findings of record that a soft 1/6 
systolic murmur was noted subsequent to service in July 1984 
and September 1985.  However, the basis for the VA examiner's 
conclusion, as set forth above, remains sound and complete, 
and probative of an etiological relationship between the 
currently diagnosed heart disability and in-service clinical 
manifestations, including a murmur.  In this regard, it is 
significant that the October 1998 VA examiner expressly noted 
that a functional murmur, not productive of structural heart 
disease, might disappear, implying that it might not.  Hence, 
the existence of a functional murmur that has not disappeared 
subsequent to service is not inconsistent with the October 
1998 VA examiner's conclusion, and is consistent with the 
other reported basis for the conclusion, that diagnostic test 
findings subsequent to service have not disclosed an abnormal 
heart valve.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a heart disability 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The 
Board observes that there is no medical evidence that the 
veteran had a cardiac disability, warranting a 10 percent 
disability, within one year of his discharge from either 
period of active duty.  In fact, the veteran has testified 
that he did not begin to seek any post-service treatment 
until 1972.  The Board recognizes the veteran's testimony as 
to being rejected from military service in 1970.  However, 
the veteran's military records are negative for such an 
evaluation report.  As a layperson the veteran is not 
competent to relate or offer an opinion requiring medical 
knowledge, such as a medical diagnosis made by a doctor or an 
opinion as to the severity of a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
veteran's testimony is not material to the issue of 
presumptive service connection.  

In addition, the Board notes that there is no medical 
evidence showing a direct nexus between any of the veteran's 
current symptoms and diagnoses, such as cardiomyopathy, 
fibrillations, etc., and the findings in his service medical 
records.  While hypertension was diagnosed on one occasion in 
service, it has not been subsequently diagnosed, including 
after service.  In this regard, the Board notes that an 
elevated blood pressure recorded on one occasion years after 
service, in July 1998, did not result in such diagnosis.  
There is no medical evidence documenting that that the 
veteran experienced any heart symptoms during his one year of 
National Guard service from January 1979 to January 1980, as 
asserted by his service representative.  The October 1998 VA 
medical opinion asserts that, based on a review of the 
veteran's service medical records and his current diagnosis 
of cardiomyopathy, it is unlikely that there is an 
etiological relationship.  The Board finds that this opinion 
is material to the issue of the etiology of the veteran's 
current cardiomyopathy, as the VA examiner provided a full 
explanation for this opinion, referring to generally 
recognized medical principles and the veteran's own medical 
records.  

Finally, the Board acknowledges the veteran's own contentions 
that his current cardiomyopathy is the result of active duty 
runs while wearing gas masks.  However, as noted above, as a 
layperson the veteran is not competent to relate or offer an 
opinion requiring medical knowledge, such as an opinion of 
medical etiology.  Espiritu, 2 Vet. App. at 492.  

In light of the above, the Board finds that service 
connection for a heart disability must be denied.



ORDER

Service connection for a heart disability is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals




 





